Case 3:21-cv-00562-WQH-BLM Document 12-1 Filed 09/10/21 PageID.279 Page 1 of 3




   1 LEWIS BRISBOIS BISGAARD & SMITH LLP
     BRIAN SLOME, SB# 238134
   2   E-Mail: Brian.Slome@lewisbrisbois.com
     KENNETH C. FELDMAN, SB# 130699
   3   E-Mail: Ken.Feldman@lewisbrisbois.com
     LINDSEY M. BALL, SB# 299707
   4   E-Mail: Lindsey.Ball@lewisbrisbois.com
     550 West C Street, Suite 1700
   5 San Diego, California 92101
     Telephone: 619.233.1006
   6 Facsimile: 619.233.8627
   7 Attorneys for Defendants, Bona Law P.C.,
     Jarod Bona, David Codell, Aaron Gott,
   8 Luke Hasskamp, and Luis Blanquez
   9                                   UNITED STATES DISTRICT COURT
  10                              SOUTHERN DISTRICT OF CALIFORNIA
  11
  12 BRIAN P. MANOOKIAN,                                   Case No. 21CV0562 WQH BLM
  13                      Plaintiff,                       DECLARATION OF LINDSEY
                                                           BALL IN SUPPORT OF
  14             vs.                                       ADMINISTRATIVE MOTION TO
                                                           FILE DOCUMENT UNDER SEAL
  15 BONA LAW P.C., JAROD BONA,
     DAVID CODELL, AARON GOTT,
  16 LUKE HAASKAMP, AND LUIZ                               Date:   Sept 27, 2021
     BLANQUEZ;
  17                                                       Hon. Judge William Q. Hayes
                        Defendants.
  18                                                       (Concurrently filed with Defendants’
                                                           Notice of Motion and Administrative
  19                                                       Motion to File Document under Seal,
                                                           Request for Judicial Notice and
  20                                                       Proposed Exhibit 18)
  21
  22
  23            I, Lindsey Ball, do declare as follows:
  24            1.        I am an attorney duly admitted to practice in the State of California and
  25 an attorney at Lewis Brisbois Bisgaard & Smith LLP, attorneys of record for Bona
  26 Law P.C., Jarod Bona, David Codell, Aaron Gott, Luke Hasskamp, and Luis
  27 Blanquez. I have personal knowledge of the facts set forth herein, and if called as a
  28 witness to testify thereto, I could competently and truthfully do so.
       4852-4872-5241.1

                                                       1                   Case No. 21CV0562 WQH BLM
Case 3:21-cv-00562-WQH-BLM Document 12-1 Filed 09/10/21 PageID.280 Page 2 of 3




   1            2.        I make this declaration in support of Defendants’ Administrative
   2 Motion to File the August 25, 2021 Report and Recommendation of the Tennessee
   3 Board of Professional Responsibility (BPR), which is concurrently being filed and
   4 marked as “Exhibit 18” with Defendants’ Supplemental Request for Judicial Notice
   5 in Support of their Motion to Dismiss the Complaint Pursuant to Federal Rules of
   6 Civil Procedure, Rule 12 (b)(6).
   7            3.        On Friday, September 3, 2021, our office inquired with the BPR about
   8 an article in a local newspaper referencing the Plaintiff’s disciplinary proceedings,
   9 located at the following website:
  10 https://www.tennessean.com/story/news/politics/2021/08/29/nashville-attorney-
  11 faces-disbarment-board-over-chilling-threats/5623301001/.
  12            4.        On Wednesday, September 8, 2021, the BPR official provided a Report
  13 and Recommendation dated August 25, 2021 indicating that Mr. Manookian
  14 engaged in conduct for which he was disbarred from practicing law in Tennessee.
  15            5.        As a courtesy to the Plaintiff, Bona Law is submitting the report along
  16 with a request that it be filed under seal.
  17            I declare under penalty of perjury under the laws of the United States of
  18 America that the foregoing is true and correct and that this declaration was executed
  19 on September 9, 2021, at San Diego, California.
  20
  21
  22
                                                 By:
  23                                                   Lindsey M. Ball
  24
  25
  26
  27
  28
       4852-4872-5241.1

                                                       2                  Case No. 21CV0562 WQH BLM
Case 3:21-cv-00562-WQH-BLM Document 12-1 Filed 09/10/21 PageID.281 Page 3 of 3




   1                        CERTIFICATION OF ELECTRONIC SERVICE
   2                                 Manookian v. Bona Law, et al.
                          USDC, Southern District Case No. 21CV0562 WQH BLM
   3 STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
   4       At the time of service, I was over 18 years of age and not a party to the action.
     My  business address is 550 West C Street, Suite 1700, San Diego, CA 92101. I am
   5 employed in the  office of a member of the bar of this Court at whose direction the
   6 service was made.
           On September 10, 2021, I served the following document(s):
   7 DECLARATION         OF LINDSEY BALL IN SUPPORT OF MOTION TO
   8 SEAL.
           I served the documents on the following persons at the following addresses
   9 (including fax numbers and e-mail addresses, if applicable):
  10
      Frank J. Johnson, Esq.                     John Spragens, Esq.
  11 FrankJ@johnsonfistel.com                    john@spragenslaw.com
      Kristen O’Connor, Esq.                     SPRAGENS LAW PLC
  12
      KristenO@johnsonfistel.com                 311 22nd Ave. No.
  13 JOHNSON FISTEL, LLP                         Nashville, TN 37203
  14 655 West Broadway, Suite 1400               Telephone: (615) 983-8900
      San Diego, CA 92101                        Facsimile: (615) 682-8533
  15 Telephone: (619) 230-0063
                                                 Lead Counsel for Plaintiff
  16 Facsimile: (619) 255-1856
  17 Local Counsel for Plaintiff                 (Pro Hac Vice forthcoming)

  18
  19
                The documents were served by the following means:
  20
               (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
  21            filed the documents with the Clerk of the Court using the CM/ECF system,
                which sent notification of that filing to the persons listed above.
  22
          I declare under penalty of perjury under the laws of the United States of
  23 America and the State of California that the foregoing is true and correct.
  24      Executed on September 10, 2021, at San Diego, California.
  25
  26
                                                   Jeff de Gruchy
  27
  28   4852-4872-5241.1

                                                  3                 Case No. 21CV0562 WQH BLM
